Citation Nr: 1416874	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-36 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right radial head fracture.

2.  Entitlement to service connection for right arm nerve damage to include as secondary to residuals of a right radial head fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986 and January 1990 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and September 2008 decisions by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.

During the pendency of the appeal, in a rating decision from December 2011, the RO increased the rating for residuals of a right radial head fracture to 10 percent effective May 4, 2005.  As this increase constitutes less than the maximum available benefit, it does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board will proceed with appellate review of the assigned rating.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure complete review of the evidence of record.  

The issue of service connection for nerve damage to the right arm as secondary to right radial head fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appeal period, the Veteran's service connected residuals of a right radial head fracture has been manifested by complaints of pain and swelling.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a right radial head fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 5209-5010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

May 2005, March 2006 and January 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the December 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes the Veteran's contentions through his representative that the supplemental statement of the case did not include a full summary of the applicable laws and how they affect the disagreement in the statement of the case.  See February 2012 VA Form 646.  The statement of the case must be complete enough to allow the appellant to provide appropriate evidence and argument before the Board and include a summary of the applicable laws and regulations.  38 C.F.R. § 19.29 (2013).  The December 2011 supplemental statement of the case does not contain an additional summary of the applicable laws and regulations.  However, the statement of the case issued in July 2009 provided a full summary of the applicable laws to the Veteran's claim.  Thus, the Board finds that the requirement that the RO furnish a statement of the case with respect to the issue of entitlement to a higher combined rating has been met.  See 38 C.F.R. § 19.29 (2013).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  Social Security Administration (SSA) records have been associated with the file.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded a VA examination most recently in January 2011.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The Board finds the examination report contains sufficient bases and findings for the Board to render a decision in this appeal.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code (DC) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The Veteran's service connected residuals of a right radial head fracture is currently rated under DCs 5209-5010 with a 10 percent rating.  (A hyphenated DC is used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.).  As the Veteran is right handed, the Veteran's right elbow is documented to be "major" for the purposes of applying the rating criteria.

DC 5209 provides ratings for other impairment of the elbow.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the major side.  Flail joint of the elbow is rated 60 percent disabling for the major side.  38 C.F.R. § 4.71a

The Board will consider whether a rating in excess of 10 percent is warranted for the service connected right elbow disorder under any of the potentially applicable criteria for evaluating the elbow and forearm, which is found at 38 C.F.R. § 4.71a , DCs 5205 through 5213.

DC 5205 provides that ankylosis of the major elbow is to be rated as follows: for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, 40 percent; for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, 50 percent; for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, 60 percent.  

DC 5206 provides that flexion of the major forearm limited to 110 degrees is rated as noncompensable; limited to 100 degrees is rated as 10 percent disabling; 90 degrees is rated 20 percent; limited to 70 degrees is rated 30 percent; limited to 55 degrees is rated 40 percent disabling; and limited to 45 degrees is rated 50 percent disabling.  

DC 5207 provides that extension of the major forearm limited to 45 degrees is rated as 10 percent disabling; limited to 60 degrees is rated as 10 percent; 75 degrees is rated as 20 percent; limited to 90 degrees is rated 30 percent; limited to 100 degrees is rated 40 percent; and limited to 110 degrees is rated 50 percent disabling.  

DC 5208 provides that major forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent.  38 C.F.R. § 4.71a.  

DC 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 50 percent disabling for the major side.  

DC 5211 provides for ratings based on impairment of the ulna.  Malunion of the ulna with bad alignment is rated 10 percent for the major side; nonunion of the ulna in the lower half is rated 20 percent for the major side; nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity is rated 30 percent for the major side; nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent for the major side.  

DC 5212 provides for ratings based on impairment of the radius.  Malunion of the radius with bad alignment is rated 10 percent disabling for the major side; nonunion of the radius in the upper half is rated 20 percent disabling for the major side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 30 percent disabling for the major side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent disabling for the major side.  

DC 5213 provides ratings based on impairment of supination and pronation of the forearm.  Under this Code, supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side. Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side.  

The normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.

In every instance where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran contends he is entitled to a rating in excess of 10 percent for residuals of a right radial head fracture.

On right elbow VA examination in February 2006, the Veteran reported his history of a fracture of the radial head of the right elbow in May 1984 with minimal displacement.  The Veteran complained of chronic pain along the lateral aspect of his elbow and did not report specific flare ups.  He complained of some parenthesias along the arm when sleeping and his arm went numb when he worked overhead.  The Veteran took occasional acetaminophen which slightly improved his elbow pain.  He denied redness, heat, effusion, locking, give- way of the joint and complained of occasional stiffness.  He had no surgery of the joint and used no crutches, braces or canes.  The Veteran had last worked in 2000 due to other conditions.  He did his own activities of daily living and chores.  He had no limitation on driving or riding in other vehicles.  Evaluation revealed no abnormalities above the right elbow.  Range of motion was flexion to 148 degrees.  There was no fatigability or incoordination noted on repetitive movement of the joint or loss of range of motion post exercise.  Supination and pronation were within normal limits and equal to the left side.  There was a positive Tinel's sign at the wrists bilaterally and a positive Wright's text, a test of the radial pulse with elevation and posterior rotation of the shoulder.  There was a subjective decrease to light touch tested with monofilament, extending from the fingertips to the mid forearms bilaterally.  There was a well healed surgical incision over the distal forearm.  The Veteran had a history of a fracture requiring open reduction and internal fixation about five years prior to the examination.  There was tenderness over the medial epicondyle.  X-rays indicated a mild narrowing of the right elbow radial humeral joint with an osteophyte along the superior margin of the right radial head.  There were no acute fractures or dislocation were noted in the elbows.  Negative nexus opinions were provided regarding the Veteran's diagnoses of thoracic outlet syndrome that produced numbness of the entire arm when working overhead, peripheral neuropathy that was more likely as not a complication of ethanol abuse in the past, entrapment mononeuropathy at the wrists bilaterally, and mild medial epicondylitis.  A positive nexus opinion was provided regarding the Veteran's diagnosis of mild degenerative changes of the right elbow and his past fracture.  It was noted the Veteran had a full range of motion in the right elbow and the mild arthritic changes noted at the elbow were less likely as not to be producing the degree of pain that he complained of.  

The Veteran was afforded a VA examination in February 2009 with largely consistent results.  The Veteran detailed that in 1984 while in service he was standing on a chair to put a duffel bag away and he slipped and fell on his elbow.  Several years prior to the examination he had pain in the olecranon and constant numbness in the ulnar part of his hand and harm.  He reported a decreased range of motion although the examiner noted the Veteran demonstrated questionable effort and minimal decreased range of motion of the elbow.  The Veteran reported vaguely he had trouble using his right arm and described bad pain of a seven to eight out of ten.   He reported his arm was weaker and aggravated by use, the cold and rain.  The Veteran had a radial fracture in 1997.  The Veteran reported pain, stiffness, weakness and numbness.  There were no reports of deformity, giving way, instability, incoordination, decreased speed of joint motion, locking, episodes of dislocation or subluxation, effusions, inflammation or flare-ups.  With objective evidence of pain on active motion, the range of motion on the right elbow flexion was from 0 to 140 degrees, extension from 140 to 0 degrees, pronation from 0 to 90 degrees, and supination from 0 to 90 degrees. There was no additional limitation or objective evidence of pain with repetitive motion. The examiner further noted that there was no joint ankylosis.  X-rays indicated there was no evidence of acute injury in his right elbow but there was mild deformity to the radial head which may have been from old trauma.  There were no constitutional symptoms or arthritis.  The motor and sensory examination was normal.  The diagnosis was a history of a nondisplaced radial head fracture which was well healed with no joint degenerative changed noted on the current film.  

On examination in January 2011, results were largely consistent with the 2006 and 2009 VA examinations with additional symptoms.  The Veteran detailed his 1997 radial fracture was from falling down steps post military.  The Veteran reported he could hardly move or use his right arm, his right arm hand went numb all the time and he had to use his left hand.  Aspirin and Tylenol did not really help with pain.  The Veteran additionally reported giving way, instability, incoordination, decreased speed of joint motion, daily or more often locking episodes, repeated effusions and weekly flare ups.  Precipitating factors also included picking up things greater than five pounds, general movement, driving and near complete guarding of the movement.  The Veteran reported his impression on the extent of his flares on limitation of motion or other functional impairment was that it was severe and incapacitating.  There was inflammatory arthritis.  The Veteran had guarding of movement and tenderness.  The Veteran guarded his range of motion testing so much it was not an effective examination, yet he was able to move his upper extremity.  The VA examiner noted the Veteran clearly showed signs of symptom magnification.  For example, when the Veteran was distracted he was able to move the joint without impedance, pick up his drinking mug, put on his jacket but then shook with his left hand to avoid movement in the right forearm.  The corrected range of motion examination without subjective guarding and symptom magnification read: elbow/forearm flexion from 0 to 140 degrees, extension from 140 to 0 degrees, pronation from 0 to 80 degrees, and supination from 0 to 80 degrees.  There was no additional limitation or objective evidence of pain with repetitive motion.  The examiner further noted that there was no joint ankylosis.  

VA treatment records reflect complaints of elbow pain and right ulnar neuropathy.  The Veteran was proscribed elbow pads.  The records did not contain relevant range of motion testing. 

The Veteran provided statements in support of his claim consistent with complaints from his VA examination reports.   

Analysis

As noted above, residuals of a right radial head fracture is rated 10 percent under DCs 5209-5010.  The assigned 10 percent rating is the minimum compensable rating for an elbow disability.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires the minimum rating for the joint).

After a review of the evidence, the Board finds the Veteran is not entitled to a rating in excess of 10 percent for his service connected residuals of a right radial fracture.   

Initially, the Board acknowledges that the Veteran has reported that the service connected residuals of a right radial fracture is manifested by pain and resulting functional limitation.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, are for consideration in the instant case.  Moreover, as detailed below repetitive motion testing was conducted as part of the VA medical examinations in an effort to simulate the level of functional impairment during flare-ups.  However, the record does not reflect there is or would be functional impairment to the extent necessary for a compensable rating.  

In pertinent part, even when taking into account the Veteran's complaints of pain and functional loss the record does not reflect his service connected residuals of a right radial fracture is manifested by flexion limited to 90 degrees; extension limited to 75 degrees; flexion limited to 100 and extension to 45; loss of supination or pronation due to bone fusion with the hand fixed near the middle of the arc or moderate pronation, nor limitation of pronation with motion lost beyond the last quarter of the arc with the hand not approaching full pronation or limitation of supination to 30 degrees or less.  In view of the foregoing, the Board finds that the Veteran does not reflect the Veteran meets or nearly approximates the criteria for a rating in excess of 10 percent for his service connected residuals of a right radial head fracture based upon range of motion; i.e., he is not entitled to a rating in excess of 10 percent under DCs 5206, 5207, 5208 or 5213.

With respect to the other potentially applicable DCs, the Board notes that the Veteran has never been diagnosed with ankylosis of the right elbow.  In fact, in all 2006, 2009 and 2011 VA examinations it was specifically noted the Veteran did not have joint ankylosis.  Therefore, DC 5205 is not applicable to the instant case.

The Board observes that the Veteran is service connected for residuals of a right radial fracture.  An X-ray from the February 2009 VA examination indicated there was no evidence of acute injury in the Veteran's right elbow and a slight deformity to the radial head which may have been from old trauma.  The February 2006 X-ray found no acute fractures or dislocation noted in the elbows.  Evidence does not show any impairment of the radius so as to warrant consideration of 5210 or 5212, to include X-rays conducted as part of the February 2006 and February 2009 VA medical examinations.  Moreover, these records do not indicate malunion with bad alignment of the ulna so as to warrant a rating in excess of 10 percent under DC 5211.  The record also does not indicate any evidence of flail joint of the right elbow.  Accordingly, a rating of 20 percent is not warranted under DC 5209 (or 5210 if it were applicable).

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected residuals of a right radial head fracture under any of the potentially applicable DCs.  In making this determination, the Board took into account the Veteran's complaints of pain.  However, a thorough review of the record does not indicate the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent for residuals of a right radial head fracture even when taking into account his complaints of pain and functional impairment. 

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected neck and right wrist disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a right radial fracture with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran primarily reports painful motion and functional loss.  As discussed above, the current 10 percent rating for his residuals of a right radial fracture are adequate to fully compensate the Veteran for his documented symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right radial fracture is denied.


REMAND

The Board notes that in a September 2008 rating decision, the RO denied service connection for nerve damage of the right arm to include as secondary to residuals of the right radial head fracture.  The Veteran disagreed with the decision.  See October 1, 2008 statement from the veteran.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC. Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 38 C.F.R. 
§ 3.159(b) notice for a claim of service connection for right arm nerve damage on a secondary basis.  He should have adequate opportunity to respond.  

2.  Issue a SOC to the Veteran and his representative, addressing the issues of entitlement to service connection for nerve damage of the right arm to include as secondary to residuals of a right radial head fracture.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


